 In the Matter Of CHARLES, ARTHUR, GEORGE, PAUL, CLARENCE, VANCE,VERN, ANNE, ALICE, EDNA, AND LILLY BELLE ANDERSON AND EDSELAND MRS. J. B. GLASS, A PARTNERSHIP, DOING BUSINESS AS WESTERNLAND ROLLER COMPANYandINTERNATIONAL ASSOCIATION OF MA-CHINISTS,LOCALNo. 1394, AFFILIATED WITH - THE AMERICANFEDERATION OF LABORCase No. C-0338.Decided November 18, 1942Jurisdiction:agricultural implement manufacturing industry.Unfair LaborPracticesInterference,Restraint, and Coei cion:surveillance of unionmeetings ; cir-culation of a misleading statement of rights of employees under the Act.Discrinoitation:discharge of employee because of union membership and ac-,tivity ; charges of, dismissed with respect to another employee.Remedial Orders:cease and desist unfair labor practices; reinstatement withback pay awarded.DECISIONANDORDEROn September 15, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondents,had engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and thatthey take certain affirmative action, as set forth in the copy of theIntermediate Report annexed hereto.Thereafter, the respondentsand the Union filed exceptions to the Intermediate Report, and therespondents also filed a brief in support of their exceptions.Neitherthe respondents nor the Union excepted to any -of the rulings,madeby the Trial Examiner at the hearing; the Board has consideredthe Trial Examiner's rulings and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington, D. C., on October 27,1942.The respondents and the Union were represented by counseland participated in the hearing.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts the45 N L. R. B., No. 97.638 WESTERN LAND ROLLER COMPANY639findings, conclusions, and recommendations made by the Trial Ex-aminer, with the exceptions and additions noted below.1.The Trial Examiner has found that Foremen Walker andStephenson spied on employees of the respondents who were at-tending union meetings.With respect to Walker, the evidence ofsurveillance of union meetings is substantial, and we agree withand sustain the Trial Examiner's finding.Coincidence alone is notenough to explain the frequency with which Walker was seen nearthe union hall when meetings were being held.With respect toStephenson, however, we believe that the evidence of his presencenear the union hall, while it warrants some suspicion as to thereason for his being there, is not sufficiently substantial to sustainthe Trial Examiner's finding.We find that the record does notestablish that Foreman Stephenson engaged in surveillance of unionmeetings.2. The Trial Examiner has found that certain anti-union statementsmade by Ralph Cowley, working foreman on the night shift in themachine shop, did not constitute unfair labor practices on. the partof the respondents.The Union took no exception to this finding.While we do not agree with the reasons assigned by the Trial Ex-aminer for his view, we agree with his conclusions, since we are notpersuaded that Cowley either had or was exercising supervisory au-thority when he made the statements in question.3.The Trial Examiner has found, and we agree, that the respond-ents discriminatorily discharged George A. Post on November 18, 1941,because of his union membership and activity.The respondents, intheir brief, have abandoned the defense ofres judicatapreviouslyurged by them.They do, however, contend in their exceptions thatPost was discharged for insubordination.We find that the recordcontains no substantial showing of insubordination on Post's part,and that insubordination was not in any event the reason for his dis-charge by the respondents.We are convinced that Post was in factdischarged because of his union membership and activity, and we basethis conviction on the facts found by the Trial Examiner and also onthe following testimony by Post, which is not mentioned in the Inter-mediate Report.Post testified' that in March 1940, when he beganwork for the respondents, George Anderson asked him about hisprevious experience; that Post told Anderson at the time that he hadworked for the Union Pacific Railroad; that Anderson then com-mented that Post must have belonged to a union ; and that, whenPost said that he had, Anderson warned him, "Well, don't bring theunion in here."Anderson was the representative of the respondentswho, on November 18. 1941, discharged Post.Anderson denied thestatement attributed to him by Post, but the Trial Examiner con- 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidered Post a credible witness, and we therefore credit his testimonyin this instance and find that Anderson made the statement in question.'Upon the entire record, including this testimony, we find, as did theTrial Examiner, that the respondents discharged George A. Post, onNovember 18, 1941, because of his union membership and activity.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational. Labor Relations Act, the. National Labor RelationsBoard hereby orders that the respondents, Charles, Arthur, George,Paul, Clarence, Vance, Vern, Anne, Alice, Edna, and Lilly BelleAnderson, and Edsel and Mrs. J. B. Glass, a partnership, doing busi-ness as Western Land Roller Company, Hastings, Nebraska, and theiragents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, Local No. 1394, affiliated with the American Federation ofLabor, or any other labor organization of their employees, by dis-charging, laying off, or refusing to reinstate any of their employees, orin any other manner discriminating in regard to the hire or tenure ofemployment or the terms or conditions of employment of theiremployees ;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of right to self-organization, to formjoin, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section- 7 of the National Labor RelationsAct.2.Take the following affirmative action, .which the Board finds willeffectuate the policies of the Act :(a)Offer to George A. Post immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make whole George A. Post for any loss of pay he may havesuffered because of the respondents' discrimination against him bypayment to him of a sum of money equal to the amount which he wouldnormally have earned as wages from November 18, 1941, to the dateof the respondents' offer of reinstatement, less his net earnings duringsaid period;(c)- Immediately post in conspicuous places throughout their plantin Hastings, Nebraska, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating:'(1) that the respondents will not engage in the conduct from WESTERN LAND ROLLER COMPANY641which they are ordered to cease and desist in paragraphs 1 (a) and (b)of this 'Order; (2) that the respondents will take the affirmative actionset forth in'paragraphs 2 (a) and (b) of this Order; and (3) that therespondents' employees are free to become or remain members of Inter-'national Association of Machinists, Local No. 1394, affiliated with theAmerican Federation of Labor, and that the respondents will not dis-criminate against any employee because of membership in or activitieson behalf of that organization;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondents have taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint, insofar as it allegesthat the respondents discriminated in regard to the hire and tenure of.employment of Lyle Kaufman, within the meaning of Section 8 (3)of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Eugene R. Melson,for the Board.Messrs. Charles E. BruckmanandLawrence S. Dunmire;ofHastings, Nebr.for the respondents.Mr. Ray S. Roth,of Omaha, Nebr. for the Union.Upon an amended charge duly filed on July 23, 1942, by International Asso-ciation of Machinists, Local No. 1394, affiliated with the American Federationof Labor, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventeenth Region (KansasCity,Missouri), issued its complaint dated July 23, 1942, against Charles,Arthur, George, Paul, Clarence, Vance, Vern, Anne, Alice, Edna, and Lilly BelleAnderson, and Edsel and Mrs. J. B. Glass, a partnership doing business asWestern Land Roller Company, Hastings, Nebraska, herein called the re-spondents, alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, accompanied bynotices of hearing thereon were duly served upon the respondents George A.Post, one of the dischargees herein, and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that on or about' July 29, 1941, the respondents discharged and have sincerefused to reemploy Lyle E. Kaufman and that on or about November 18, 1941,the respondents discharged and have since refused to reinstate George A. Post,because they had engaged in concerted activities with other employees of therespondents for the purposes of collective bargaining and other mutual aid andprotection ; (2) that the respondents by these and other specified acts 2 interfered'Service was made upon Charles Anderson, one of the partners and general managerof the partnership firm and a general appearance was entered by counsel for the parties.2These allegations, in substance, were that the respondents : (a) intimidated and threat-ened with discharge their employees who sought to affiliate or affiliated with the Union;(b)warned employees who sought to affiliate or who did affiliate with the Union thatthey would be demoted or suffer other penalties, and have demoted or otherwise penalizedcertain employees pursuant to such threats and warnings; (c) intimidated, harassed andthreatened then employees because they wore union buttons or pins and because of their493508-43-vol. 45-41 642DECISIONSOF, NAT[ONAL,LABOR RELATIONS BOARDwith, restrained and coerced their employees in the exercise of, the rights guar-anteed in Section 7 of the Act, , On,.Julyi 31, 1942, the respondents filed theiranswer, in which,, among other things, they,deriied the material allegations ofthe complaint with respect to' the unfair labor practices., 'Pursuant to notice, a hearing was held at Hastings, Nebraska, from August 3through August 7, 1942, before-the' undersigned, the Trial Examiner' drily desig-nated by the Chief Trial. ExaminerThe, Board and the., respondents, wererepresented .by, counsel, and the Union by a representativeAll participatedin the hearing and full opportunity to be heard, to examine ai1d cross-examine.witnesses, and to introduce evidence bearing on the' issues was afforded allparties.At the opening of the heating counsel for the' i espondents moved' thatthe allegations of'the complaint^be made more definite and certain, and,that acontinuance be grantedThe undersigned ruled that Boaid's counsel furnishthe respondents with the naives, of respondents' officers who allegedly engagedin the conduct set,forth in paragraphs 6 (a) to.(h) of the complaint, and deniedthe motion for :i centliimince, ,tating'that a ful'thei inotion'foi a continuancevrould be entertained at the close of 'the Board's caseThis motion requestinga continuance of one-half day'for further preparation was subsequently madeand granted.At the opening of the respondents' case, counsel moved to amendtheir answer to allege by way- of aflirinati've defense that Gem go A. Post, mutedin the complaint as having been discrnuuial0111y dischiuged. and presented itsimilar claim before the Board of Appeals Tribunal of the Nebraska Division ofPlacement anll Uiieniployweiit Insuiancei; that after a hearuig. the decision ofthe tribunal was rendeied holding that l'ost had trot been d iscliaiged for-unionrctivities; and that since no appeal was taken from the decision to the Statecourts the question wasice judicafu-The 'undersigned permitted the aineiidl-went ' Tlie Board's motion to conform the pleadings to the proof,* insofar aserrors as to names oc dates were concerned. was granted without objectionUpon the recoi'd thus made and iiom his observation, of the witnesses, theundersigned snakes, 'in addition to the above, the following specific findingscif fact:--.IFINDINGS OF FACT-'-ITIM I1USrNESS' OF'TIIE RESPONDEN'TS'-''1'heirespondenls, a partnership, are engaged in the manufacture, distribution,and sale of land rollers, hay rakes, and other, farm machinery, at Hastings,NebraskaDuring the yeai of 194,0 they purchased approximately-95 percentof the raw materials and supplies used in their business in States of the UnitedStates other than Nebraska and caused them to be transported to their Hastings,Nebraska plantDuring the same period they mauutactured, sold, and .there-after caused to lie transported about 90 percent of their finished products, of atotal value of approximately $0(10,600 to points in other States of the UnitedStates.The accounting figures,reliting'to the business were not available, forthe current yearThe respondents testified that the, volume of business haddecreased but that the percentage of their nitetstate purchases of raw materialsmembership in ind actin sties on behalf of the Iii ion ; (d) prefei i ed charges of mconipetenciand infraetioii,ol company rules' i iiiiist their emolo,yees lor.Ilieieason that they soughtto afhlraleor did athiatewith the union , Ic) madestatements pieludici,llto of derogatoriof the, thuonIntlthe nienibersand leaders thereof, (t)caused then eniployees'-to bewatched and spied'upon H ith the poi poseut gainingintoi nation concei ping membei shipinand attiNiiii's on behalf of the Union;(g)nuuntarned surveillance over membeis ofth, Iimos ,and(it)caused then employeesto hequiz'ed and questioned concerning theirmemheishq>in and activities on behalfof theUnion- . WESTERN- LAND ROLLER COMPANY643,and sales offinished' products, 'as'above stated, are currently'substantially thesame as forthe year of 1940II.THE ORGANIZATIONS INVOLVED-'International Association of Machinists, Local No. 1394, affiliated with theAmer lean Federation of,Labor, is a labor organization admitting to membershipemployees of the, respondent.,III.THE UNFAIR LABOR PRACTICES'A'Baclogr'oand of labor ielaionx' i the plantThe Union involved in the present proceedings began its organizationalactivities among the employees in the respondents' machine shop in July 1941.Previouslysomeof the employees in the respondents'foundry had joined Local_136 of the International-Molders&Foundry Workers Union of North America,affiliated with theAmericanFederation of LaborFollowing considerable nego-tiations, the respondents in. February1941 enteredinto a, collective bargaining,agreement with the Molders.,In the ear IN, part of Sept ember 1941, the holders stiuck a nd the phritoperations,were suspended.for about8 daysThe strike, was, settled on September 13,,,15111, byan agreement between the nuddors and the respondentsSubsequently,,the respondents questionedthe inn joritystatiof the Molders and filed aI petitionwith,the Board for an election to determinethe majordismissed by the Board and on )larch23. 1942,the respondents by letter informedtheMoldera that the Board had denied their petit ion and offered tonegotiatewith the, MoldersOn April 9. 1942,the Moldersand therespondents enteredinto an agreement of settlement it) CaaeNViI-C-886 basedupon changes filedby the Molders Union which settlement was approved by the Regional Directorof the Board and provided for the posting of the approved form of notice by therespondents,and the withdrawal of the charges filed with.-the Board by theMoldersThe requiredformof notice was duly posted and the Molders Union.has continued to be recognized as the collective bargaining representative of thefoundry employees in the plant.- -As aforementioned,the Union in the,nistant case began organizing the niachine'shop employees in July 1941On or about January 27, 1942,a-conseiit electioniwas heldand. a vote for or against the Union was taken'according to -theRegionalDirector's report on the , elect ion there were 35 employees.eligible-tovote, 35 ballots were cast; and 1 ballot was challenged-Fifteen -ballots werein faro'of the Union and 19 against,B Interfeieiiee,restraint and coercioni,.The 1n1-4t tln'ee meetings 'of the Union were held on July 10,19, and'26,1141'GeorgePost testified'that on the night'of July 16,about 15 niinntes before the'uiiion meeting opened,he saw-ForemanJohn Walker walking along the sidewalkin front of the entrance-to the'stairwav leading to the union Ball:'thatWalkerproceedingto the intersecting street and then crossed the street and'continuedwalking back on the'sideNialk on the opposite side of the street' until-lie'reacheda point opposite to the entrance of the hall, at which place he remained standingfor 15 or,20 minutes.Lyle Kaufman testified that after the meeting on the samenight,rrhe observed: :Walker walliiplg slowly on the opposite side.of'mthesti^eetand that he was looking toward the stairway leading from the meetiug'liall asS 644,DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees left the meeting.Post also testified that on July 19, the night ofthe second meeting,one of the other employees called his attention to thefact thatWalker was on the other side of the street, opposite to theentrance of the meeting hall,and that he, Post, glanced over and saw him butthat he could not recall whether Walker was standing or walking at the time.Post further testified that on the afternoon of July 26, 1941, handbills had beendistributed outside of the plant announcing a union meeting at the Labor Templethat night.Post attended the meeting and was informed by another employeein the hall that Wesley Stephenson,the foreman of the machine shop,was sittingout in front in a parked automobile.Post, according to his testimony, thenwent downstairs and saw Stephenson sitting in a car parked about 15 feet fromthe entrance of the stairway leading to the hall.Elmo Hofferber,an employee,testified that he attended meetings regularlyafter signing a membership card on August 9, 1941,and that after the fourthor fifth meeting following August 9, 1941,which would place it in September, hesaw Foreman Walker standing on the sidewalk 25 or 30 feet from the entranceto the union hall.He also testified that two or three meeting nights later, whichwould be later in September,he saw Foreman Stephenson sitting in an auto-mobile which was parked about 25 feet from the entrance to the union hallbefore the meeting opened,and that after entering the hall he told Post thathe had seen Stephenson.Since Post and Hofferber were the only union witnesseswho testified concerning Stephenson's - presence,the undersigned finds thatStephenson was present near the meeting hall on some date in September 1941rather than on July 26, 1941,as testified by Post.Both Walker and Stephensonadmitted in their testimonythat theymay have been present on the occasionstestified to by other witnesses.Walker further testified that he frequently visitedthe cigar store under the Labor Temple to see the baseball scores, and also atavern across the street,both of which places were frequented by many of theplant employees.Hastings is a small city and the evidence shows that thelocation of the premises occupied,in part, by the Labor Temple was in the centerof the business and amusement district of the city.Both of the forementestified in substance that if they were present on the occasions above mentionedthey were not there to observe or check the presence of employees at unionmeetings;that they had never been requested to observe union activities partic-ipated in by employees;and that they had never reported any such activitiesto, the officials of the company.Because of the location of the Labor Temple, it is conceivable that bothStephenson and Walker might have been accidentally in the neighborhood at orabout the times union meetings were held.However,Walker was seen too fre-quently in the close proximity of the meeting hall on meeting nights,in a positionto observe and apparently observing which employees were attending the meetingsto warrant a belief that his presence was merely a coincidence.The statementsmade by Stephenson to Post just prior to the latter's discharge on November 18,1941,8 indicate to the undersigned that Stephenson had an interest in determiningwho, among his employees,were prominent"in the gang thats running around."A consideration of the facts above discussed,together with all of the evidence inthe record, convinces the undersigned that Walker and Stephenson were spying onemployees of the company who were attending union meetings.SinceWalkerand Stephenson were departmental foremen, the respondents are responsiblefor their unlawful acts.3 See Section III C, below. WESTERN LAND ROLLER COMPANY645On or about September 16, 1941, three days after the Molders' strike had beensettled, the respondents attached copies of the letter set forth below ` to thetime cards of all employees:Paragraph 2 of this letter purported'to contain abrief statement of the rights and obligations of labor organizations and employers.The statements in the letter fail to set forth fairly, or even by implication, thata duty exists on the part of the employer under the Act to enter into negotiationsand discuss freely with the employees' representative those matters which mayproperly be included in a collective bargaining agreement.The letter, as written,obviously implies that no duty to bargain with the employee representative isimposed on the employer under the Act and further indicates that the employercould and probably would refuse should a majority of its employees in an ap-propriate unit designate a representative to bargain collectively for them. Ineffect it states that an organization among the employees would be futile sincethe main purpose of such an organization would be to bargain collectively onbehalf of the employees.Since this letter was given to the employees at a time when they wereattempting to organize a labor organization the effect of such letter wouldundoubtedly tend to discourage such organization thereby constituting inter-ference,-restraint, and coercion within the meaning of Section 8 (1) of' theAct.`Additional evidence was offered concerning other matters allegedly consti-tuting other acts of interference, restraint and coercion.Ralph Cowley, workingforeman on the night shift in the machine shop,freely discussed union affairs4To OUR EMPLOYEES :Some of our employees have asked us to advise them regarding their freedom to joinor to refuse to join a labor union.The following is being sent to all of our Employeesin response-to these inquiries:1.Each employee has the right to join or to refuse to join any labor union,as he pleases.This plant will continue to be operated as a plant where any man can work and wherehe will receive equality of treatment-whether he belongs to a labor union or not.2.The,Company will respect the rights of its employees under the Wagner Act andotherwise,and the Company expects every employee to respect the rights of every otheremployee and the rights of the Company.It is the right of every employee to join a labor union and it is the right of the laborunion to request a contract giving preference to its members-and it is the right of theCompany to refuse any such request.The Supreme Court of the United States held,with respect to the Wagner Act;The Act does not compel agreements between employers and employees.It doesnot compel any agreement whatever.Itdoes not prevent the employer from"refusing to make a collective contract and hiring individuals on whatever terms"the employer"may by unilateral action determine."3.The solicitation of labor union memberships on the Company's property or duringworking hours cannot be permitted.There is no right in anyone when soliciting labor union memberships,at any place, orat any time,to coerce anyone or to make any misrepresentations to anyone.Each employee in our plant is entitled to exercise his own independence of judgmentfree fromcoercion of any source.4.The foregoing is stated directly and concisely so that there can be no feeling in anyemployee'smind that,he needs do anything he does not want to do,-one way or another.We are all going to continue to live together and work together for a long time andall that the Company asks is that its relations with each of you continue to be har-monious and pleasant-whether you choose to belong to a labor union or whether youchoose not to belong to a labor union.It is only thus that we can do the best by each other'Yours very truly,WESTERN LAND ROLLER COMPANY,By /s/ CHAS. ANDERSON.SeeIn the Matter ofRobertiBrbihers,Inc,andFurnitureWorkers Union,Local 1561,8 N. L it.B. 925. -646DECISIONS, OF NATIONAL LABOR RELATIONS BOARDiwith,some of the six or seven men .on the shift.allof whom were,union mem-bers.,"_" These conversations in which he made numerous anti-union statementsapparently continued from August, 1941 to January 1942. Cowley testified thatoccasionally one of the men would leave his work, come over to his machine,and start a .conversation concerning union matters. In his testimony Cowleystated positively that he had informed the men that he was only expressing..his personal opi8ions>and had never held any conversations with higher repre-sentatives of mamlgement concerning the company's policy pertaining to union.,affairs.Rowe, a fellow employee with whom most.,of these conversations were,held,, admitted i in his testimony that lie had understood Cowley- was statingonly, his personal convictions.The men on the shift apparently regardedCowley, as, a friend rather than a boss.Under the circumstances the under-signed finds ,that the respondents should not, be chargeable for the statementsof Cowley.Van Lengen, an employee in the wood-working shop, testified thatin the fall of 1941 he overheard parts of a private conversation engaged insupervisors amide statements indicating their, anti-union biasMeester, anotheremployee who was present in the wood-working shop at the time of the allegedconversation failed to corroborate Van Lengen's version concerning the anti-union character of the supervisors' remarksLoth Anderson and Dick denied-having made—the statements attributed to them and Meester's version of theconversation fails. to corroborate Van. Lengen's testimony.The undersignedcredits the denials of Anderson and Dick.The undersigned finds that by watching and spying upon its employees withthe purpose of gaining information concerning membership in a labor organiza-tion, by sending a letter to its employees informing them that organi;ring' into aliibor organization would be of no beneht to them, :irid'by discharging George APost,for engaging in union activities," the respondents h1 ive'interfered with, 're-,,-strained. and coerced their employees in the exercise of rights guaranteed inSection 7 of the Act--C The discharges-The complaint alleged that the respondents discharged Lyle Kaufman on orabout July 29, 1941, and George A Post on or about November 18, 1941, andthereafter refused to reinstate them because of their membership in andactivities-on behalf of, the Union.Respondents' answer, as amended, admittedthat Kaufman 'and Post were discharged at or about the'times alleged, deniedthat the terminations were based on union membership or 'activities, and al-leged in defense that Kaufman was'-discharged Because of inefficiency and Post-because of a wilful violation of company rulesThe amended answer also allegeda special defense ofres jiidwcataas to the discriihinlttory discharge of George A.Post, because of the failure of the latter to take an appeal from a decision ofthe Nebraska Division of Placement and Unemployment Insurance Commission,holding that Post had not been discharged by respondents for engaging in-unionactivities1.George A. Post_(a)The special defenseThe defense of?es jadtcatawill first be consideredShortly after Post-hadbeen discharged lie filed a claim with the Nebraska Division of Placement andUnemployment 'Insurance Commission alleging that his discharge was basedon unionactivitiesA hearing was held before the above-named commissionand Post's claim was disallowedThe attorneys for the respondents contenda See Section III C below r:10WESTERN LAND ROLLER - COMPANY647that'since'an-appealfrom'the decision to the State Courts, was not ,taken, thematter isies'judicataand that, therefore, the allegation of the complaint hereinpertaining 'to Post should be dismissed.Section 10 '(a) of the Act reads as follows :-The Board is empowered,'tas hereinafter provided,' to prevent any "personfron,engaging in any unfair labor practice (listed in Section 8) affectingother means of adjustment or prevention that has been or may be establishedby agreement, code, law, or otherwise.1From the above, the undersigned concludes that the defense of,cannot besustained.',t,(b)Post commenced his employment with the respondents on March 7, 1940 asf welder, and continued to work as it welder except for short periods when thewelding work was light and he was given. temporary employment on otherkinds of work in the shop. Post started to _work, ,it-,40 cents pet hour. OnJanuary 16, 1941, he received an increase to 44 cents per hour, on February 14,1941, another increase to 48 cents per liour, and on September it; 19-11, an in-crease to- 53 cents per, hour which latter rate'lie continued to receive until hisdischarge on November 18, 1941son, foreman of the machine shop.1—Post was an active member of -the- Union and became a member of the shopcommittee,at the 'first, organizational, meeting on July 16, 1941On November10, 1941, he,was elected chairman of the shop committee 'For over it monthprior to his discharge°1-_e wore his union button openly around :the plant- OnNovember 18, 1941, he was discharged;by George Anderson, the plant super-intendent, allegedly. because he had welded it broken' bicycle fork, in the shop,for a fellow employee, contrary to a rule in the plant.This rule, according tothe testimony of Superintendent Anderson, provided that no work other thanregular plant work could be performed by any, employee without obtaining itwritten shop orderat the office, or express permission from Clrarles_', 'Arthur.or George Anderson, the active partners in the business-Post testified that it few clay, prior to November 6, 1941,-he found a brokenbicycle fork on his welding bench: It, remained there until November 6, 1941;quested Post to weld it. Shortly after 5 o'clock, when his clay's work wasfinished, Post spent S nunuteq time in welding the forkFoieman Stephensonadmitted that he had seen the bicycle fork lying on Post's bench but that hehad made no inquiry of'Post concerning it at-the time.On November 17, 1941,and a week after Post had been elected cliairinnn of the Union's shop committee,Stephenson approached him and questioned him about therepairs onthe bicycle'Q Can you relate the conversation?A. Yes.-Q.Will you relate it, please?A I was talking-it ds as about 20 nunutes of 5 :,00I was in quitea hurry,and I had quite it few-plates in the 'furnace and wanted to get them' out before0,- :',The purpose of the shop order was to insure that the time spent on the job'and thematerials used would' be enleied on the shop order, in order that the office might fix thecost in cases where brlla were to be iendered for the work 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDquitting time, because they ordinarily will warp in the furnace if they are nottaken out, and I had quite a few of them left.Mr. Stephenson met me out bythe oil baths and he said, "Did you have'a bicycle fork on your bench a shorttime ago?", and I said, "Yes."And he asked whose it was, and I says it belongedto "Smitty" in the foundry, and he said, "You know, you aren't supposed todo jobs without work orders?", and I said, "I know." I said, "I did it afterworking hours, because I figured it wouldn't need a working order after theplant orders."And he says, "Is `Smitty' one of your friends?" I says, "Yes, he is."He says,"Is the Andersons any of your friends?"I said,"Yes, anyone that I can do afavor forismy friends."He said, "You're a damned liar. The Andersons can't be your friends theway you are acting here recently."I says, "Yes, I think they are."He says, "You are getting to be quite a, gangster around here." "Well," Isaid, "I wouldn't say that."He says, "You are quite a gang leader," and Isays, "I don't believe I would call anyone a gang leader."And he, says, "It seems as though that you have quite a bit to do with thegang that's runningaround here-quite prominent."I didn't know just what to say. It was getting close then to 5: 00 o'clock,so I figured shutting off the furnace, so I continued to walk off without anyfurther argument, and Mr. Stephenson went on, and I shut thefurnace off andleft right at 5: 00 o'clock.Stephenson's testimony regarding the above conversation with Post, in part,agreed with Post's version ; but Stephenson denied that he had implied that Postwas a gangster or that anything was said concerning gangsters in his conversa.tion with Post ; and further said that he had requested Post to go to the officeand inform Charles Anderson as to what he had done. Post denied that Stephen-son had requested him to report the matter to Anderson. On November 18, 1941,at 8' 30 a. in., George Anderson came to Post's bench and, according to Anderson'stestimony, asked Post if he had welded the bicycle fork, and when Post answeredthat he had, Anderson said "You're fired" and told him to get his check. Andersonalso testified that he had never known of any other violations of the "Rules," andthat no employee had ever been disciplined for such a breach before.NeitherStephenson nor Anderson made any inquiry concerning the nature of the weldingjob, or whether or not it had been done on company time. The summary dismissalof Post under the circumstances related above, lends credence to Post's testimonythat Stephenson accused hiin of being quite prominent "with the gang that'srunning around here." It is obvious that Stephenson's reference to the "gang"was a reference to the Union. Accordingly,- the undersigned accepts Post's versionof the conversation with Stephenson.Itmust be determined whether the respondents discharged Post for his un-denied failure to observe the rule, or for his union activities.First, theseriousness'of the infraction will be considered.The repair on thebicycle fork was a minor job requiring only 5 minutes' time.' It was done outsideof working hours, and obviously from the nature of the repair would involve avery small use of the respondents' materials.The broken bicycle fork remainedopenly displayed on Post's bench for several days, where Stephenson saw it, andit can be presumed that Stephenson knew it was there for repair.However, hemade no inquiry concerning it until a week after Post had been elected chairmanof the Union's shop committee. It is apparent that Stephenson, on the nightbefore Post's discharge, accused him of being prominent "in the gang."The lWESTERN LAND ROLLER- COMPANY649respondents' plant is a relatively small plant ; Post had been wearing his unionbutton in the plant for a considerable period ; and it is a fair inference fromStephenson's remarks to Post that the respondent knew that Post was taking aprominent part in union activities.The letter attached to the employees' timecards on September 16, 1941, and discussed in Section III B above, clearly showsrespondents' anti-union bias and indicates an intention to interfere with therights of employee to organize as above found.The respondents raised no con-tention in their answer or by evidence offered during the hearing that Post wasinefficient.The numerous raises in pay which were given him clearly establishesthat he was a competent employee.-Under the circumstances, such a minor breach of a rule by an employee shownby his record to'be a competent workman would normally have been condoned, orpassed with only w reprimand or a minor penalty. The respondents made no in-vestigation concerning the extent of the claimed violation of the rule and affordedno opportunity to Post to explain or defend himself, but summarily dischargedhim.The lack of any satisfactory explanation for the unusually severe treatmentaccorded Post convinces the undersigned that the respondents' treatment was dueto the activities of Post on behalf of the Union.The undersigned finds that the respondents have discriminated in regard tothe hire and tenure of employment of Post, because of his membership in andactivities on behalf of the Union, thereby discouraging membership in the Union,and that by such action the respondents have interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7of the Act.2.LyleKaufman-Kaufman entered upon his employment with the respondents on October 17,1940, as a drill press operator on the night shift.He worked on this shiftuntil the early part of March 1941, when he was transferred to the day shift.He continued on the day shift until his discharge on July 29, 1941.On Febru-ary 14, 1941, his pay was increased from 35 cents per hour to 39 cents perhour, at which time a general pay raise was given to all employees.He con-tinued to work at the latter rate until his discharge.In the early part of July 1941 the Union commenced an organizationalcampaign among the employees in the respondents' machine shop. On July16, 19, and 26, 1941, and thereafter, union meetings were held in the Labor,Temple at Hastings, Nebraska.These early meetings were attended by a numlber of the employees, among whom was Kaufman. At the July 26 meeting,Kaufman signed an application card for membership in the Union.He wasnot elected to any union office, but participated actively in soliciting otheremployees to join the Union.On July 28, 1941, he was discharged by WesleyStephenson, the machine shop foreman.Kaufman asked Stephenson why hewas being discharged and, according to Kaufman's testimony, he was told byStephenson to walk over and look at the castings on the scrap pile.- Kaufmandid so and on the top of the pile he saw some castings that he had drilled onthe previous day.Kaufman testified that he did not examine the castingscarefully, but admitted that some of the holes in these castings had beendrilled at a wrong angle.Stephenson testified that Kaufman had used too largea drill8 and that about 40 castings were spoiled and had to be scrapped.8The castings,after the drill press operators finished their operations,were thendelivered to other employees who tapped and drilled the holes previously drilled on thedrill presses.The latter operation was a threading operation designed to permit oil andgrease cups or other fittings to be screwed on to the castings.If the original holes weredrilled too large they could not be threaded and the castings would have to be scrapped. 650DECISIONSOF NATIONAL -LABOR RELATIONS BOARDKaufman admitted that on one-other occasion he had used an oversized drilland spoiled some castings,but claimed that the percentage of his spoiled workran no higher than that of i other,. drill. pressmenCowley; the working fore-man on the night shift, testified that Kaufman, while -working on that shift,had frequently used,oversized drills and that-he had:reported-the matter toStephenson.Stephenson then transferred Kaufman to the ^ day shift,statingto. Cowley that in that way he could give Kaufman,closer,supervision.Stephen-son testified that Kaufman continued to make errors in selecting drills of theproper size-and that he spoiled nearly-five, times as much work as any otherdrill'press operator.During the early part,of July 1941,Stephenson went onhis vacation and Sam Young, a lathe operator,assumed Stephenson's dutiesduring the latter's absence.Young testified that Kaufman,while working.forhim, had spoiled some castings,in the same manner. After Stephenson returnedfrom his-vacation, he testified that on,July_28 he was called over to,the tappingbench,,where; he was shown a batch of-castings that had'just been deliveredby Kaufman.All of these castings had been drilled by an oversized drill andhad to-be scrapped.Stephenson testified that he thereupon discharged Kauf-man. Stephenson denied that lie was,aware of,Kaufman's membership in theUnion or of his activities in -its behalf and stated in substance that the onlyreason for the discharge was Kaufman's poor work-and added that the litter'swork had never been altogether satisfactory.A considerationof allof .theevidence in the record tends to support Stephenson's denial that he was awareof the union activities of Kaufman at .the time of the latter's_ discharge, andthe undersigned accepts Stephenson's denial as true.In view of all the evidence pertaining to,,Kaufman's poor record,it is some-what difficult to understand why he was retained in respondent's employment foras long as9 months.On the other hand, he was not elected to any office inthe Union and the evidence fails to disclose that Kaufiuan was more active inunion activities than other employees who have not been discharged.Whilethe circumstances surrounding Kaufihhn'sdischarge are not free from doubt,from the'evidence as a whole the undersigned is not convinced' that Kaufmanwas discharger) because of his membership or activities in the Union.'IV.THE EFFECT OI THE UEI AIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section IIT, above, occurring inconnection with the operations of the respondents described in Section I above,have a close,intimate, and substantial,relation to trade,traffic, and commerceamong the, several States, and, tend to lead to labor disputes burdening. andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found .that the respondents have engaged in unfair labor practices,Itwill be recommended that the respondents cease and desist therefrom; andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned having found that the respondents, by discharging and re-fusing to reinstate George A. Post, discriminated in regard to his hire andtenure of employment, it is recommended, therefore, that the respondentsoffer to him immediate and full reinstatement to his former or a substantiallyequivalent position,without prejudice to his seniority or other rights andprivileges, and to make him whole 'for any loss of pay he *niay have sufferedby reason of the respondents', discrimination against hnn,. by payment to himof a sum of money equal to the amount Nvhich he would normally have earned WESTERN LAND 'ROLLERCOMPANY`651as wages from November 18,1941, the date of his discharge,.to the date of.the respondents'offer of reinstatement,lesshis net earnings9during saidperiod.'-. ,::Since, as the undersigned has found,the respondents also engaged in otherunfair labor practices,it is recommended that the respondents:be required tocease and desist from interfering with,restraining,or coercing its employeesin the exercise of the rights guaranteed in the Act.Upon the basis of the foregoing findings of fact and upon the' entire record'in the case,the undersigned makes'the following :- rCONCLUSIONS OF,LAW1 International Association of Machinists, Local No. 1394,is a labor organiza-tion, within the meaning of'Section 2 (5) of the Act.'2By discrimination in regard to the hire and tenure of employment of GeorgeA 'Post, and thereby discouraging membership in the International Associationof Machinists, the respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering_with, restraining, and coercing its employeesin the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engagingin unfairlabor practices, within the meaning ofSection 8 (1) of the Act: ,4The aforesaidunfair laborpracticesare unfair'labor,'practices,affecting.commerce, within the meaning of Section 2 (6) and (7) of the Act.5The respondents. by discharging Lyle Kaufman, have not engaged, in theunfair labor practices within the meaning of Section 8 (3) of the Act.RECOMMENDATIONS iiUpon the basis of the above findings of fact and conclusions of law andupon the entire record of this case, the undersigned recommends, that the respond-'ents,Charles,.Arthur,,George, Paul,Clarence,Vance, Vera,'Anne, Alice, Edna,and Lilly Belle Anderson,and Edsel and Mrs. J B. Glass,'a partnership,doingbusiness as Western Land Roller Company,their officers,agents,successors, andassigns shall:1.Cease and desist from :.(a)Discouraging membership in the International Association of Machinists,or any other labor organization of its employees,by discharging, laying off,or refusing to reinstate any of their employees;or in any other manner discrim-inating in regard to their hire or tenure of employment or any terms or conditionsof employment ;(b) In any other manner interferingwith,'restraining,' 'or coercing their,employeesin the exercise of the right to self-organization,to form,join, or assistlabor organizations,to bargain collectively through representatives of their ownchoosing,or to engage in concerted activities for the purposes of collective°By "net earnings" is meant earnings less expenses,such as for transportation, room.and board,incurred by an employee in connection with obtaining work and working else-where than tw the ieFpondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere'See,ofCrossett Lumber CompanyandUnited Brotherhood of Cmpenters and-Joineis ofAmerica,Lumber and Sawmill Workers Union,Local 2590,8N. L R. B 440 Moniesreceived for work performed upon Federal, State,county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel CorpoiatioL v N L R B .311 U S 7. 652DECISIONSOF NATIONALLABOR.RELATIONS BOARDbargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which the Board finds will effectuatethe policies of the Act :(a)Offer to George A. Post, immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges;(b)Make whole the said George A. Post for any loss of earnings resultingfrom the respondents' discrimination against him by payment to him of a sumof money equal to that which he would normally have earned as wages fromNovember 18, 1941, to the date of the respondents' offer of reinstatement, lesshis net'earnings 10 during said period ;(c) Immediately post notices in conspicuous places throughout their plantinHastings, Nebraska and maintain such notices for a period of at least sixty(60) consecutive days stating: (1) that the respondents will take the affirmativeaction set forth in paragraph 1 (a) and (b) of these Recommendations; (2)that the respondents will take the affirmative action set forth in paragraph 2 (a)and (b) of these Recommendations and (3) that the respondents' employees arefree to become or remain members of the International Association of Machinistsand that the respondents will not discriminate against any employee becauseof membership in or activities on behalf of that organization ;(d)And it is further recommended that the complaint, to the extent that italleges that the respondents discriminated in regard to the hire and tenure ofemploymen' of Lyle Kaufman, within the meaning of Section 8 (3) of the Act,be dismissed.(e) Notify the Regional Director for the Seventeenth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the respondents have taken to comply herewith.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report, the respondents notify said Regional Directorinwriting that they will comply with the foregoing recommendations theNational Labor Relations Board issue an order requiring the respondents totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D. C, an original andfour copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof.As further provided insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty(20) days after the date of the order transferring the case to the Board.HENRY J. KENT,Trial Examiner.Dated September 15, 1942.10 See footnote 9,supra.